Citation Nr: 0640240	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  03-29 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for a pulmonary disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico.

In April 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

In October 2005, this case was remanded to the Appeals 
Management Center (AMC) in Washington, DC, for additional 
evidentiary development.  The requested development was 
completed, and, in July 2006, the AMC issued a Supplemental 
Statement of the Case (SSOC) in which it continued to deny 
the veteran's claim.


FINDINGS OF FACT

1.  A positive PPD test alone does not constitute a 
disability for which VA compensation benefits may be awarded. 

2.  The preponderance of the evidence shows that the veteran 
does not have a current pulmonary disability that is 
etiologically related to in-service exposure to tuberculosis 
or a positive PPD test.


CONCLUSIONS OF LAW

1.  Service connection for a positive PPD test may not be 
granted.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303, 3.370, 3.371, 3.374 
(2005);Tubianosa v. Derwinski , 3 Vet. App. 181, 183-84 
(1992).

2.  The veteran does not have a pulmonary disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.370, 3.371, 3.374 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2005)).  

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the ROIC).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the 
VCAA notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of VCAA 
have been satisfied in this case.  In this regard,  the Board 
notes an evidence development letter dated in August 2003 in 
which the RO advised the veteran of the evidence needed to 
substantiate his claim for service connection.  The veteran 
was also advised of his and VA's responsibilities under VCAA, 
to include what evidence should be provided by him and what 
evidence should be provided by VA.  

The Board recognizes that the veteran was not advised in that 
letter to report any other evidence or information that he 
believed to be relevant to his claim.  However, in a 
subsequent November 2005 letter, the RO did inform the 
veteran  he should report any other evidence or information 
that he believed to be relevant to his claim.  In the 
November 2005 letter, the RO once again advised the veteran 
of the evidence needed to substantiate his claim for service 
connection.  The veteran was also advised of his and VA's 
responsibilities under VCAA, to include what evidence should 
be provided by him and what evidence should be provided by VA

Although these letters were not issued prior to the initial 
adjudication of his claim, the Board notes that the claim was 
subsequently readjudicated by in Supplemental Statements of 
the Case in January 2004, July 2004, and July 2006.  Thus, 
the Board finds any error with respect to the timeliness of 
that notice to be harmless.

Despite the inadequate notice provided to the veteran on the 
increased rating or effective date element of his claim, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  As the Board concludes 
below that the preponderance of the evidence is against the 
veteran's claim, any questions as to the appropriate 
effective date to be assigned had service connection been 
awarded are rendered moot.

The Board further finds that the duty to assist requirements 
of VCAA have also been satisfied in this case.  Specifically, 
the Board finds that all obtainable evidence identified by 
the veteran relative to these issues has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  The RO has obtained the 
veteran's treatment records, and arranged for him to undergo 
several VA examinations to determine the nature and etiology 
of his claimed pulmonary disability.  

In short, the Board finds that VA has satisfied its duty to 
assist to the extent possible under the circumstances by 
obtaining evidence relevant to his claim.  38 U.S.C.A. 
§§ 5103 and 5103A.  

II.  Relevant Laws and Regulations

Generally, service connection will be granted if it is shown 
that the veteran suffers from disability resulting from an 
injury suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 
1998).  

Service connection may also be granted for a disease first 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service incurrence will be presumed for certain chronic 
diseases if they are manifest to a compensable degree within 
a prescribed period of time after active service.  The list 
of chronic diseases for which presumptive service connection 
may be awarded includes active tuberculosis if it manifested 
to a compensable degree within 3 years of discharge.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

The Board notes that there are specific regulations defining 
what medical evidence is acceptable in establishing service 
connection for tuberculosis.  X-ray evidence of active 
tuberculosis is required to establish direct service 
connection for this disease under 38 C.F.R. § 3.370(a) and, 
where x-ray evidence from the veteran's entrance physical 
examination is not available and there is no other evidence 
of active or inactive re-infection type tuberculosis existing 
prior to entrance into active service, 38 C.F.R. § 3.370(b) 
provides that inactive tuberculosis will be assumed to have 
been incurred during service where such disease is shown by 
x-ray evidence as provided in § 3.370(a).  See 38 C.F.R. § 
3.370.  

Similarly, 38 C.F.R. § 3.371 requires x-ray evidence of 
active pulmonary tuberculosis within the 3-year presumptive 
period provided by 38 C.F.R. § 3.307 in order to establish 
direct service connection for this disease.  See 38 C.F.R. §§ 
3.307, 3.371.  Finally, 38 C.F.R. § 3.374 provides that 
either an in-service diagnosis or a post-service VA diagnosis 
of active pulmonary tuberculosis will be accepted as valid 
for purposes of establishing direct service connection for 
this disease.  A private physician's diagnosis of active 
tuberculosis will be accepted for service connection purposes 
only where it is confirmed by x-ray evidence, laboratory 
studies, or acceptable hospital observation or treatment.  38 
C.F.R. § 3.374.

III.  Analysis

The veteran is seeking service connection for a pulmonary 
disorder.  He essentially contends that he has a current 
pulmonary disability manifested by shortness of breath, which 
is the result of having been exposed to an individual with 
active tuberculosis while in service.

In support of his claim, the veteran has pointed to his 
service medical records, which show that he had a positive 
purified protein derivative (PPD) test in February 1968 after 
having contact with an individual who had tuberculosis.

The veteran also submitted a December 2005 letter from one of 
his private treating physicians, Dr. F.G., in which the 
physician noted that the veteran suffers from emphysema and 
chronic obstructive pulmonary disease (COPD) with only 60 
percent normal function of his lungs.  The physician noted 
that, "[a]pparently, in around 1968, while he was in the 
service, he contracted Tuberculosis, and from that later had 
a left sided lung collapse that resulted in left hemi 
diaphragmatic elevation and restriction of his lung capacity.  
This seems to be the sequence of events of his disability."

The veteran also submitted a March 2004 statement from a 
private certified nurse practitioner who noted that she had 
reviewed his military records, and believed that his residual 
pulmonary problems were the result of the tuberculosis that 
he contracted in the military.

Having reviewed the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the evidence is against the veteran's claim.  In essence, 
the Board finds that the greater weight of probative evidence 
shows that he does not have a current pulmonary disability 
that was incurred in service, or that is otherwise 
etiologically related to service.

At the outset of this discussion, the Board notes that the 
evidence clearly establishes that the veteran had a positive 
PPD test while on active duty.  However, a positive PPD test 
is not a "disability"; rather, it is a laboratory tuberculin 
test finding.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Tubianosa v. Derwinski, 3 Vet. App. 181, 
183-84 (1992) (test findings are not signs of any disease 
process).

In this case, there is no evidence of record suggesting that 
the veteran actually had tuberculosis either during active 
duty or within three years following his separation from 
service.  Examination upon separation was negative for any 
pertinent findings, and the examiner did not diagnose active 
tuberculosis at that time.  The earliest medical evidence of 
any treatment for pulmonary complaints is dated in 1997.  
Thus, absent a diagnosis of tuberculosis either during 
service or within three years of separation, the veteran is 
not entitled to presumptive service connection for this 
disease.  38 C.F.R. §§ 3.307, 3.309.

Furthermore, although there is evidence of current pulmonary 
complaints, there is no evidence of treatment or diagnosis of 
active tuberculosis at any time since separation.  Recent 
private and VA examination has confirmed the earlier positive 
PPD test, but physical examination and diagnostic studies 
continue to show no evidence of the veteran having developed 
active tuberculosis.  For example, the Board notes the report 
of a private examination conducted in December 2003, and the 
report of a VA examination in June 2004.  In both of these 
reports, it was noted that the veteran had a positive PPD 
test in 1968, but that there was no history of active 
tuberculosis.  

In order to establish entitlement to service connection, the 
evidence must establishes that the claimant currently has a 
disability.  See Rabideau, Gilpin, supra.  As noted above, a 
positive PPD test is not a "disability"; rather, it is a 
laboratory test finding.  See Brammer, Tubianosa, supra.  
Because the competent and probative evidence of record 
establishes that the veteran has never developed 
tuberculosis, the Board finds that service connection is not 
warranted for that disease.

As alluded to above, although the veteran has never had 
active tuberculosis, there is medical evidence showing a 
current pulmonary disability.  Thus, the Board must also 
consider whether service connection is warranted for a 
pulmonary disorder other than tuberculosis.

In this regard, the Board notes that the earliest evidence of 
a pulmonary disability is an August 1997 report of chest x-
rays in which the reviewing physician noted that there was 
"a bit of pleural fluid in addition to some chronic lung 
changes and mild vascular congestion."  It was also noted 
that these x-rays were obtained in response to the veteran's 
complaints of respiratory symptoms.

No further complaints are noted in clinical records until 
2003.  In a December 2003 clinical record of Dr. F.M., it was 
explained that the veteran had been noticing shortness of 
breath for the past year with vigorous walking.  It was also 
noted that he had a history of welding and mine work from 
1969 to 1980, that he smoked half a pack of cigarettes for 10 
years until he quit in 1980, and that he had a history of a 
positive tuberculosis test in 1968.  Pulmonary function tests 
revealed a mild restrictive ventilatory defect without acute 
bronchodilator response.  Diffusing capacity was found to be 
mildly reduced.  

Chest x-rays obtained at that time also revealed a suboptimal 
inspiration and elevation of the left hemidiaphragm with 
resulted subsegmental linear atelectasis at the left basis.  
The diaphragm was flattened, which was found to be suggestive 
of COPD.  No focal pneumonia or pleural effusion was seen, 
but there was diffuse osteopenia.

In a follow-up clinical record dated later that month, it was 
noted that pulmonary function tests had revealed a mild 
restrictive defect and a slight obstructive defect.  Dr. F.M. 
noted a diagnosis of dyspnea, restrictive pulmonary function, 
which several possible etiologies, including left 
hemidiaphragm paresis or paralysis, interstitial lung 
disease, or secondary to obesity.  

Subsequent clinical records from that physician reveal 
ongoing complaints of dyspnea on exertion.  In a January 2004 
note, it was noted that PFT's had revealed restrictive lung 
disease, but it was also noted that a CT scan was negative 
for interstitial lung disease.  Dr. F.M. concluded that left 
hemidiaphragm paralysis was the most likely cause of the 
veteran's pulmonary symptoms.

In June 2004, the veteran underwent a VA examination in which 
it was noted that the veteran's tuberculosis test had 
converted to positive in 1968, and that he was subsequently 
given a course of medication but never hospitalized.  The 
veteran reported that he began experiencing shortness of 
breath in 1997, around the time that he had an appendectomy, 
and that the shortness of breath became significantly worse 
after a herniorrhaphy in 2002.  The VA examiner indicated 
that the veteran also suffers from sleep apnea, and had 
recently been given a CPAP machine.  It was noted that he had 
stopped working as a mechanic one month before due to 
shortness of breath.  Examination revealed no evidence of 
active tuberculosis.  Chest x-rays showed persistent 
elevation of the diaphragm, but no active disease.  PFT's 
were noted to be inadequate, but the examiner indicated that 
prior PFT's were found to be adequate for a diagnosis.

The VA examiner noted a diagnosis of pulmonary tuberculosis 
test converted positive in 1968 with no clinical history of 
tuberculosis, but some shortness of breath and sleep apnea.  
The examiner concluded that the veteran's current pulmonary 
symptoms are "less likely as not caused by" the in-service 
tuberculosis contact.

Shortly thereafter, in August 2004, the veteran underwent a 
VA pulmonary consultation in which it was noted that he was 
experiencing dyspnea on exertion.  The examining physician 
noted that the veteran had a history of small airway 
obstruction on PFTs performed in February 2004 in the setting 
of a 25 to 30 pack a year history of tobacco abuse, although 
he quite over a decade before.  It was also noted that he had 
a history of obstructive sleep apnea, deconditioning, and 
paralyzed left hemidiaphragm.  The examiner concluded that 
the veteran's obesity, deconditioning, and paralyzed 
hemidiaphragm were the most likely etiologies for his 
dyspnea.  

The veteran subsequently underwent another VA examination in 
February 2006 in which it was noted that the veteran had not 
experienced any fever, night sweats, or any signs or symptoms 
of pulmonary tuberculosis or tuberculosis disease.  It was 
also noted that he had a history of dyspnea on exertion, 
which has been attributed by his pulmonologist to a 
combination of factors, including obesity, deconditioning, 
obstructive sleep apnea, and elevation of the left 
hemidiaphragm.  The examiner noted a diagnosis of obstructive 
sleep apnea, on CPAP, which the examiner found to be 
unrelated to the in-service exposure to tuberculosis.  The 
examiner also noted a diagnosis of elevation of the left 
hemidiaphgram, etiology undetermined.  The examiner explained 
that he could not give an opinion as to whether this was the 
result of the in-service exposure to tuberculosis without 
resorting to "mere speculation."

As shown by the aforementioned medical evidence, the 
veteran's primary complaint has been dyspnea on exertion.  He 
has consistently reported that this symptom first appeared 
following an appendectomy in 1997, and that it became much 
worse following a herniorrhaphy in 2002.  PFT's obtained 
since 2003 confirm the presence of restrictive and 
obstructive defects in the lungs.  Various etiologies have 
been discussed by his treating physicians for his pulmonary 
problems, including obesity, deconditioning, obstructive 
sleep apnea, and/or paralyzed left hemidiaphragm.  However, 
his private treatment records show that his treating 
physicians ultimately attributed his pulmonary complaints to 
obstructive sleep apnea and elevated left hemidiaphragm, 
which is consistent with the conclusions of the VA physicians 
who examined the veteran in June 2004 and January 2006.

Having found that the veteran's pulmonary complaints due to 
obstructive sleep apnea and a paralyzed left hemidiaphragm, 
the Board will turn to the question of whether either of 
those disabilities are related to his military service, to 
include the in-service exposure to tuberculosis and the 
positive PPD test.  

In this regard, the Board has considered the December 2005 
letter from Dr. F.G., a private physician who suggested that 
the veteran's current pulmonary disability is related to 
service.  However, it appears from this letter that the 
physician rested his opinion on the belief that the veteran 
had a past history of active tuberculosis.  Specifically, the 
text of this opinion shows that he linked the veteran's left 
hemidiaphragm elevation and restricted lung capacity to 
having contracted tuberculosis, which apparently resulted in 
a collapsed lung.  As discussed in detail above, the veteran 
has had positive PPD tests, but examinations and accompanying 
diagnostic studies have revealed no evidence of the veteran 
ever having active tuberculosis.  For this reason, the Board 
finds this medical opinion to be of little probative value.  
See Reonal v. Brown, 5 Vet. App. 458, 561 (1993) (an opinion 
based upon an inaccurate factual premise has no probative 
value).

Similarly, the Board has also considered the March 2004 
opinion from a certified nurse practitioner who found that 
the veteran's "[r]esidual [p]ulmonary problems" were the 
result of tuberculosis that he contracted in the military.  
However, the Board is of the opinion that her reference to 
the veteran's history of tuberculosis suggests that she also 
believed, incorrectly, that he at one time developed an 
active disease process.

Consequently, the Board places much more probative weight on 
the opinion of the VA physician who examined the veteran in 
June 2004.  This physician reviewed the veteran's documented 
medical history, noting that he had a history of a positive 
PPD test in 1968, a current diagnosis of sleep apnea, and 
that recent x-rays showed persistent elevation of the 
diaphragm.  However, the physician also noted that there was 
no clinical history of tuberculosis.  While the physician 
acknowledged that the precise nature and etiology of his 
current pulmonary disability was uncertain, the physician did 
conclude that a relationship between the veteran's current 
disability and his in-service exposure to tuberculosis was 
unlikely.  

In short, the favorable medical opinions submitted by the 
veteran regarding the etiology of his elevated left diaphragm 
appear to rely on the inaccurate belief that he has a history 
of active tuberculosis.  However, the June 2004 VA examiner, 
who reviewed the veteran's history and noted that he had a 
history of positive PPD tests but had no clinical history of 
active tuberculosis, specifically found that a relation 
between that veteran's exposure to tuberculosis and his 
current pulmonary disability was unlikely.  In light of this 
history, the Board concludes that the preponderance of the 
evidence is against the veteran's claim.  

A VA examination was conducted in February 2006 in an attempt 
to further clarify the nature and etiology of his elevation 
of the left diaphragm.  The examining physician also reviewed 
the documented medical history, and noted that the veteran 
had been exposed to tuberculosis in service, and subsequently 
tested positive on a skin test.  However, the examiner 
specifically concluded that the veteran's obstructive sleep 
apnea was unrelated to the veteran's in-service exposure to 
tuberculosis.  The examiner also found that any opinion that 
the veteran's current elevation of the left hemidiaphragm was 
related to the in-service exposure to tuberculosis would be 
based on mere speculation.

To the extent that the February 2006 VA examiner's finding 
acknowledges that a relationship between the history of 
exposure and his current elevated left hemidiaphragm may be 
possible, the examiner also noted that such an opinion would 
be based on mere speculation.  Such a possible connection or 
one based on "speculation" is too tenuous a basis on which 
to grant service connection.  The reasonable doubt doctrine 
requires that there be a "substantial" doubt and "one 
within the range of probability as distinguished from pure 
speculation or remote possibility."  38 C.F.R. § 3.102.  
Therefore, the Board finds that this opinion does not support 
an award of service connection for the veteran's claimed 
pulmonary disability.

In summary, the Board concludes that the preponderance of the 
evidence is against a claim for service connection for a 
pulmonary disability, and the appeal is denied.  As there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the veteran's claim that would give 
rise to a reasonable doubt in favor of the veteran, the 
benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for a pulmonary disability 
is denied.



____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


